Citation Nr: 1705407	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-27 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heel spurs.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral lower extremity disorder, to include as manifesting as shin splints.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had activated service in the United States Army Reserve from January 1991 to March 1991, with active duty for training (ACDUTRA) between April and September 1985 in the Indiana Army National Guard.  There were additional periods of ACDUTRA and inactive duty for training (INACDUTRA) rendered in these reserve components.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has identified receiving VA treatment for his claimed disabilities in 2000 and 2001, and after a review of the file, treatment records from this time period have not been associated with the claims file.  He asserts that treatment was given at the VA Medical Centers (VAMC) in Muncie and Marion, Indiana.  Further, the Veteran asserts to continuing mental health and physical therapy at VA facilities, and identified ongoing, potentially relevant treatment records being held by VA.  There are recent VA records, dating to July 2016, of record; however, as the Veteran had his hearing in August 2016 and continued to identify additional VA treatment, and as he does, apparently, regularly frequent the VA facilities in Marion and Muncie, the Board is of the opinion that, in addition to the dated records of 2000 and 2001, there are, at least potentially, relevant VA records outstanding.  VA records are constructively part of the claims folder, and efforts must be made to secure them prior to adjudication.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Veteran has stated that, during his Basic Training, he received treatment by Army providers with respect to his knees.  The available service treatment records include an enlistment examination; however, as the Veteran was a reservist and his basic training was an active duty for training (ACDUTRA) period, there does seem to be some lack of completeness with respect to available treatment records.  The National Personnel Records Center (NPRC) should be contacted and asked to locate additional service treatment records, to include any which may have been held by repositories for the Army Reserve.  If no records are available, a statement attesting to such a fact should be added to the record.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and add them to the claims file.  Specifically, the VAMCs in Muncie and Marion, Indiana are to be contacted, and records from 2000 and 2001, and from July 2016 to the present, are to be obtained and added to the record.  If, after exhaustive search, no records are found, a statement indicating such should be added to the claims file.  

2.  Contact the NPRC and determine if there are any outstanding treatment records from the Department of the Army for the Veteran.  Specifically, the Veteran's Army Reserve and National Guard units in Indiana are to be queried, and any and all treatment records from periods of active duty and active duty for training (ACDUTRA), including ACDUTRA performed for Basic Combat Training, are to be added to the claims file.  The State Adjutant General of Indiana, or other appropriate repository, should be contacted with respect to National Guard records.  Should, after exhaustive search, no records be located, a statement indicating such a fact should be added to the record.  

3.  Following the above-directed development and any other additional development deemed necessary by the obtaining of additional evidence, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




